Exhibit 10.5

Execution Version

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is made as of October 31,
2019 by and among Bristow Group Inc., a Delaware corporation (the “Company”),
and the other parties signatory hereto (or deemed signatories hereto) and any
additional parties identified on the signature pages of any joinder agreement
executed and delivered pursuant hereto. Certain definitions are set forth in
Section 23.

RECITALS

WHEREAS, on May 11, 2019, the Company and certain of its Affiliates
(collectively, the “Debtors”) filed petitions in the United States Bankruptcy
Court for the Southern District of Texas (Houston Division) (the “Bankruptcy
Court”) seeking relief as a debtor under title 11 of the United States Code;

WHEREAS, on August 22, 2019, the Debtors filed the Amended Joint Chapter 11 Plan
of Reorganization of Bristow Group Inc. and Its Debtor Affiliates, as Modified
(including all exhibits, schedules and supplements thereto and as amended,
modified or supplemented from time to time from time to time, the “Chapter 11
Plan”);

WHEREAS, on October 4, 2019, the Bankruptcy Court entered the Order Confirming
Amended Joint Chapter 11 Plan of Reorganization of Bristow Group Inc. and Its
Debtor Affiliates, as Modified;

WHEREAS, on the date hereof, the Chapter 11 Plan became effective (the
“Effective Date”), pursuant to which, among other things, shares of the
Company’s common stock, par value $0.0001 per share (“Common Stock”), were
issued to the Stockholders (as defined below);

WHEREAS, the Chapter 11 Plan provides that the Company will enter into a
registration rights agreement with certain recipients of the shares of Common
Stock, and that all recipients of Common Stock (as defined below) as of the
Effective Date (as defined below) shall be deemed to be parties to and have
executed such registration rights agreement; and

WHEREAS, the Company and the Stockholders are entering into this Agreement in
furtherance of the aforesaid provisions of the Chapter 11 Plan.

AGREEMENT

NOW, THEREFORE, the parties hereto hereby agree as follows:

1. Shelf Registration Statement.

1.1 Within 30 days after the initial Underwritten Offering, the Company shall
give written notice thereof to all Stockholders (the “IPO Notice”). Within 60
days after delivery of the IPO Notice, each Stockholder shall give written
notice to the Company of the number of shares of its Registrable Securities that
it wishes to include in the Initial Shelf Registration Statement (as defined
below).



--------------------------------------------------------------------------------

1.2 No later than 180 days after the initial Underwritten Offering, the Company
shall file with the Securities and Exchange Commission (the “Commission”) a
Shelf Registration Statement (as may be amended from time to time, the “Initial
Shelf”) and shall include in the Initial Shelf the Registrable Securities of
each Stockholder who shall have timely requested inclusion therein of some or
all of its Registrable Securities by written notice to the Company. The Company
shall use its reasonable best efforts to have the Initial Shelf declared
effective by the Commission as soon as reasonably practicable after the Company
files the Initial Shelf.

1.3 If the Initial Shelf is on Form S-1, the Company shall use reasonable best
efforts to keep the Initial Shelf continuously effective, and not subject to any
stop order, injunction or other similar order or requirement of the Commission,
until the earlier of (a) the date on which the Initial S-3 Shelf (as defined
below) is effective and (b) the date on which all Registrable Securities covered
by the Initial Shelf shall cease to be Registrable Securities (such earlier
date, the “Initial S-1 Shelf Expiration Date”). If the Initial Shelf is on Form
S-3, the Company shall use reasonable best efforts to keep the Initial Shelf
continuously effective, and not subject to any stop order, injunction or other
similar order or requirement of the Commission, until the date on which all
Registrable Securities covered by the Initial Shelf shall cease to be
Registrable Securities.

1.4 If the Initial Shelf is on Form S-1, then until the Initial S-1 Shelf
Expiration Date, the Company will file any supplements or post-effective
amendments required to be filed by applicable law so that (a) the Initial Shelf
does not include any untrue statement of material fact or omit to state any
material fact necessary in order to make the statements therein not misleading
and (b) the Company complies with its obligations under Item 512(a)(1) of
Regulation S-K; provided, however, that these obligations remain subject to the
Company’s rights under Section 4.

1.5 If the Initial Shelf is on Form S-1, upon the Company becoming eligible to
register the Registrable Securities for resale by the Stockholders on Form S-3,
the Company shall use reasonable best efforts to amend the Initial Shelf to a
Shelf Registration Statement on Form S-3 or file a Shelf Registration Statement
on Form S-3 in substitution of the Initial Shelf (the “Replacement S-3 Shelf”)
and cause the Replacement S-3 Shelf to be declared effective as soon as
reasonably practicable thereafter. After the Replacement S-3 Shelf becomes
effective, the Company shall use its reasonable best efforts to keep the
Replacement S-3 Shelf continuously effective, and not subject to any stop order,
injunction or other similar order or requirement of the Commission, until the
date that all Registrable Securities covered by the Replacement S-3 Shelf shall
cease to be Registrable Securities (such date, the “Replacement S-3 Shelf
Expiration Date”).

 

2



--------------------------------------------------------------------------------

1.6 If prior to the Replacement S-3 Shelf Expiration Date there is not an
effective Shelf Registration Statement on Form S-3, the Company shall promptly
file a Shelf Registration Statement on Form S-1 (the “Subsequent S-1 Shelf”) and
use its reasonable best efforts to have the Subsequent S-1 Shelf declared
effective by the Commission as soon as reasonably practicable. In addition, the
Company shall use reasonable best efforts to keep the Subsequent S-1 Shelf
continuously effective, and not subject to any stop order, injunction or other
similar order or requirement of the Commission, until the earlier of (a) the
date on which the Subsequent S-3 Shelf (as defined below) is effective and
(b) the date that all Registrable Securities covered by the Subsequent S-1 Shelf
shall cease to be Registrable Securities (such earlier date, the “Subsequent S-1
Shelf Expiration Date”). Further, until the Subsequent S-1 Shelf Expiration
Date, the Company will file any supplements or post-effective amendments
required to be filed by applicable law so that (i) the Subsequent S-1 Shelf does
not include any untrue statement of material fact or omit to state any material
fact necessary in order to make the statements therein not misleading and
(ii) the Company complies with its obligations under Item 512(a)(1) of
Regulation S-K; provided, however, that these obligations remain subject to the
Company’s rights under Section 4. Upon the Company becoming eligible to register
the Registrable Securities for resale by the Stockholders on Form S-3, the
Company shall use reasonable best efforts to amend the Subsequent S-1 Shelf to a
Shelf Registration Statement on Form S-3 or file a Shelf Registration Statement
on Form S-3 in substitution of the Subsequent S-1 Shelf (the “Subsequent S-3
Shelf”) and cause the Subsequent S-3 Shelf to be declared effective as soon as
reasonably practicable thereafter. After the Subsequent S-3 Shelf becomes
effective, the Company shall use its reasonable best efforts to keep the
Subsequent S-3 Shelf continuously effective, and not subject to any stop order,
injunction or other similar order or requirement of the Commission, until the
date that all Registrable Securities covered by the Subsequent S-3 Shelf shall
cease to be Registrable Securities.

1.7 Upon the request of any Stockholder whose Registrable Securities are not
included in an effective Shelf Registration Statement at the time of such
request, the Company shall amend the Initial Shelf, the Replacement S-3 Shelf,
the Subsequent S-1 Shelf or the Subsequent S-3 Shelf, as applicable, to include
the Registrable Securities of such Stockholder; provided that the Company shall
not be required to so amend such registration statement more than once every 90
days. Within five Business Days after receiving a request pursuant to the
immediately preceding sentence, the Company shall give written notice of such
request to all other Stockholders and shall include in such amendment all such
Registrable Securities with respect to which the Company has received written
requests for inclusion therein within ten days after the Company’s giving of
such notice.

2. Piggyback Rights.

2.1 If the Company proposes to (a) file a registration statement under the
Securities Act with respect to an Underwritten Offering (other than a form not
available for registering the resale of the Registrable Securities to the
public), for its own account or for the account of a stockholder that is not a
party to this Agreement, or (b) conduct an Underwritten Offering pursuant to a
Shelf

 

3



--------------------------------------------------------------------------------

Registration Statement previously filed by the Company, for its own account or
for the account of a stockholder that is not a party to this Agreement (such
offering referred to in clause (a) or (b), a “Piggyback Offering”), the Company
shall promptly give written notice (the “Piggyback Notice”) of such Piggyback
Offering to the Stockholders. The Piggyback Notice shall include the amount of
Common Stock proposed to be offered, the expected date of commencement of
marketing efforts and any proposed managing underwriter and shall offer the
Stockholders the opportunity to include in such Piggyback Offering such amount
of Registrable Securities as each Stockholder may request. Subject to Section 3,
the Company will include in each Piggyback Offering all Registrable Securities
for which the Company has received written requests for inclusion within ten
days after the date the Piggyback Notice is given (provided that in the case of
a “bought deal,” “registered direct offering” or “overnight transaction” (a
“Bought Deal”), such written requests for inclusion must be received within two
Business Days after the date the Piggyback Notice is given); provided, however,
that, in the case of a Piggyback Offering in the form of a “takedown” under a
Shelf Registration Statement, such Registrable Securities are covered by an
existing and effective Shelf Registration Statement that may be utilized for the
offering and sale of the Registrable Securities requested to be offered.

2.2 If at any time after giving the Piggyback Notice and prior to the time sales
of securities are confirmed pursuant to the Piggyback Offering, the Company
determines for any reason not to register or delay the Piggyback Offering, the
Company may, at its election, give notice of its determination to all
Stockholders, and in the case of such a determination, will be relieved of its
obligation set forth in Section 2.1 in connection with the abandoned or delayed
Piggyback Offering, without prejudice.

2.3 Any Stockholder requesting to be included in a Piggyback Offering may
withdraw its request for inclusion by giving written notice to the Company,
(a) at least three Business Days prior to the anticipated effective date of the
registration statement filed in connection with such Piggyback Offering if the
registration statement requires acceleration of effectiveness or (b) in all
other cases, one Business Day prior to the anticipated date of the filing by the
Company under Rule 424 of a supplemental prospectus (which shall be the
preliminary supplemental prospectus, if one is used in the “takedown”) with
respect to such offering; provided, however, that the withdrawal will be
irrevocable and, after making the withdrawal, a Stockholder will no longer have
any right to include its Registrable Securities in that Piggyback Offering.

2.4 Notwithstanding the foregoing, any Stockholder may deliver written notice
(an “Opt-Out Notice”) to the Company at any time requesting that such
Stockholder not receive notice from the Company of any proposed Piggyback
Offering; provided, however, that such Stockholder may later revoke any such
Opt-Out Notice in writing.

 

4



--------------------------------------------------------------------------------

3. Underwritten Offerings.

3.1 At any time during which a Shelf Registration Statement covering Registrable
Securities is effective, if one or more Stockholders (the “Requesting
Stockholders”) deliver a notice to the Company (a “Takedown Notice”) stating
that it intends to effect an Underwritten Offering of all or part of its
Registrable Securities included by it on the Shelf Registration Statement (a
“Demand Underwritten Offering”), then, subject to the conditions described in
Section 3, including Section 3.3, the Company shall amend or supplement the
Shelf Registration Statement as may be necessary in order to enable such
Registrable Securities to be distributed pursuant to the Demand Underwritten
Offering and otherwise use its commercially reasonable efforts to facilitate
such Demand Underwritten Offering as expeditiously as practicable, provided that
the number of shares of Common Stock requested by the Requesting Stockholders to
be included in the Demand Underwritten Offering shall either (a) equal at least
five percent of all outstanding shares of Common Stock at such time or (b) have
an anticipated aggregate gross offering price (before deducting underwriting
discounts and commissions) of at least $25.0 million. Within five days after
receiving a Takedown Notice, the Company shall give written notice of such
request to all other Stockholders, and subject to the provisions of Section 3.3
hereof, include in such Demand Underwritten Offering all such Registrable
Securities with respect to which the Company has received written requests for
inclusion therein within five days after the Company’s giving of such notice
(provided that in the case of a Bought Deal, such written requests for inclusion
must be received within two Business Days after the Company’s giving of such
notice); provided, however, that such Registrable Securities are covered by an
existing and effective Shelf Registration Statement that may be utilized for the
offering and sale of the Registrable Securities requested to be registered.

3.2 With respect to any Demand Underwritten Offering, the Requesting
Stockholders shall select one or more investment banking firms to be the
managing underwriters with the consent of the Company, which consent shall not
be unreasonably withheld, conditioned or delayed.

3.3 The Company will not be required to undertake a Demand Underwritten Offering
if the number of Demand Underwritten Offerings in the immediately preceding
12-month period shall exceed three; provided that a Demand Underwritten Offering
shall not be considered made for purposes of this Section 3.3 unless it has
resulted in the disposition by the Stockholders of at least 75% of the amount of
Registrable Securities requested to be included.

3.4 All Stockholders proposing to distribute their securities through an
Underwritten Offering, as a condition for inclusion of their Registrable
Securities therein, shall agree to enter into an underwriting agreement with the
underwriters; provided, however, that the underwriting agreement is in customary
form.

 

5



--------------------------------------------------------------------------------

3.5 If the managing underwriters for a Demand Underwritten Offering advise the
Requesting Stockholders that in their opinion the inclusion of all securities
requested to be included in the Demand Underwritten Offering (whether by the
Company, any other Person, the Requesting Stockholders or the other
Stockholders) may materially and adversely affect the price, timing,
distribution or success of the offering (a “Negative Impact”), then all such
securities to be included in such Demand Underwritten Offering shall be limited
to the securities that the managing underwriters believe can be sold without a
Negative Impact and shall be allocated as follows: (a) first, pro rata among the
Requesting Stockholders and the other Stockholders who properly requested to
include their Registrable Securities in such Demand Underwritten Offering (based
on the number of shares of Registrable Securities properly requested by such
Stockholders to be included in the Demand Underwritten Offering), (b) second, to
the extent that any additional securities can, in the opinion of such managing
underwriters, be sold without a Negative Impact, to the Company, and (c) third,
to the extent that any additional securities can, in the opinion of the managing
underwriters, be sold without a Negative Impact, to the Company’s other
stockholders who properly requested to include their securities in such Demand
Underwritten Offering pursuant to an agreement, other than this Agreement, with
the Company that provides for registration rights in accordance with the terms
of such agreement.

3.6 If the managing underwriters for a Piggyback Offering initiated by the
Company for its own account advise the Company that in their opinion the
inclusion of all shares of Common Stock requested to be included in such
Piggyback Offering (whether by the Company, the Stockholders or any other
Person) may have a Negative Impact, then all such shares to be included therein
shall be limited to the shares that the managing underwriters believe can be
sold without a Negative Impact and shall be allocated as follows: (a) first, to
the Company, and (b) second, to the extent that any additional shares can, in
the opinion of such managing underwriters, be sold without a Negative Impact,
pro rata among the Stockholders who properly requested to include their
Registrable Securities and the Company’s stockholders who properly requested to
include their shares pursuant to an agreement, other than this Agreement, with
the Company that provides for registration rights (based on the number of shares
of Common Stock properly requested by such stockholders to be included in the
Piggyback Offering).

3.7 If the managing underwriters for a Piggyback Offering initiated by a
stockholder that is not a party to this Agreement for such stockholder’s account
advise such stockholder that in their opinion the inclusion of all shares of
Common Stock requested to be included in such Piggyback Offering (whether by the
Company, the Stockholders, the initiating stockholder or any other Person) may
have a Negative Impact, then all such shares to be included therein shall be
limited to the shares that the managing underwriters believe can be sold without
a Negative Impact and shall be allocated as follows: (a) first, to the
initiating Person, (b) second, to the extent that any additional securities can,
in the opinion of such managing underwriters, be sold without a Negative Impact,
to the Stockholders who properly requested to include their Registrable
Securities (based on the number of shares of Common Stock held at such time by
such Stockholders that are Registrable Securities), and (c) third, to the extent
that any additional securities can, in the opinion of such managing
underwriters, be sold without a Negative Impact, to the Company.

 

6



--------------------------------------------------------------------------------

4. Grace Periods.

4.1 Notwithstanding anything to the contrary herein, the Company shall be
entitled to postpone the filing or effectiveness of, or, at any time after a
Registration Statement has been declared effective by the Commission, suspend
the use of, a Registration Statement if in the good faith judgment of the
Company’s Board of Directors, such filing, effectiveness or use would reasonably
be expected to materially affect in an adverse manner or materially interfere
with any bona fide material financing of the Company or any material transaction
under consideration by the Company or would require the disclosure of
information that has not been, and is not otherwise required to be, disclosed to
the public and the premature disclosure of which would materially affect the
Company in an adverse manner (such period of a postponement or suspension, a
“Grace Period”); provided, however, that in the event such Registration
Statement relates to a Demand Underwritten Offering pursuant to Section 3.1,
then the Stockholders initiating such Demand Underwritten Offering shall be
entitled to withdraw the Takedown Notice and, if such request is withdrawn, it
shall not count against the limits imposed pursuant to Section 3.3 and the
Company shall pay all registration expenses in connection with such
registration.

4.2 The Company shall (a) promptly notify the Stockholders in writing of the
existence of the event or material non-public information giving rise to a Grace
Period (provided that the Company shall not disclose the content of such
material non-public information to any Stockholder, without the express consent
of such Stockholder) and the date on which such Grace Period will begin, (b) use
reasonable best efforts to terminate a Grace Period as promptly as practicable
and (c) promptly notify the Stockholders in writing of the date on which the
Grace Period ends.

4.3 The duration of any one Grace Period shall not exceed 60 days, the aggregate
of all Grace Periods during any 365-day period shall not exceed 120 days, and
the maximum number of Grace Periods that may be declared by the Company in any
fiscal year shall not exceed three. For purposes of determining the length of a
Grace Period, the Grace Period shall be deemed to begin on and include the date
the Stockholders receive the notice referred to in clause (a) of Section 4.2 and
shall end on and include the later of the date the Stockholders receive the
notice referred to in clause (c) of Section 4.2 and the date referred to in such
notice.

 

7



--------------------------------------------------------------------------------

5. Other Procedures.

5.1 Before filing a Registration Statement or prospectus or any amendments or
supplements thereto, the Company shall furnish to the Stockholders whose shares
are covered by the Registration Statement copies of all such documents, other
than documents that are incorporated by reference into such Registration
Statement or prospectus, proposed to be filed and such other documents
reasonably requested by such Stockholders (which may be furnished by email).

5.2 The Company shall promptly notify each Stockholder whose Registrable
Securities are covered by a Registration Statement after the Company receives
notice thereof, of the time when such Registration Statement has been declared
effective or a supplement to any prospectus forming a part of such Registration
Statement has been filed.

5.3 With respect to any offering of Registrable Securities pursuant to this
Agreement, the Company shall furnish to each selling Stockholder and the
managing underwriters, if any, without charge, such number of copies of the
applicable Registration Statement, each amendment and supplement thereto, the
prospectus included in such Registration Statement, all exhibits and other
documents filed therewith and such other documents as such selling Stockholder
or such managing underwriters may reasonably request.

5.4 The Company shall (a) register or qualify all Registrable Securities covered
by a Registration Statement under such other securities or blue sky laws of such
states or other jurisdictions of the United States of America as the
Stockholders covered by such Registration Statement shall reasonably request in
writing, (b) keep such registration or qualification in effect for so long as
such Registration Statement remains in effect and (c) take any other action that
may be necessary or reasonably advisable to enable such Stockholders to
consummate the disposition in such jurisdictions of the securities to be sold by
such Stockholders, except that the Company shall not for any such purpose be
required to qualify generally to do business as a foreign corporation in any
jurisdiction wherein it would not but for the requirements of this Section 5.4
be obligated to be so qualified, to subject itself to taxation in such
jurisdiction or to consent to general service of process in any such
jurisdiction.

5.5 The Company shall cause all Registrable Securities included in a
Registration Statement to be registered with or approved by such other federal
or state governmental agencies or authorities as necessary upon the opinion of
Counsel to the Stockholders to enable Stockholders thereof to consummate the
disposition of such Registrable Securities in accordance with their intended
method of distribution thereof.

5.6 The Company shall notify each Stockholder whose Registrable Securities are
included in such Registration Statement at any time when a prospectus relating
thereto is required to be delivered under the Securities Act, upon discovery
that, or upon the happening of any event as a result of which, the prospectus
included in such Registration Statement, as then in effect, includes an untrue
statement of a material fact or omits to state any material fact required to be

 

8



--------------------------------------------------------------------------------

stated therein or necessary to make the statements therein not misleading in the
light of the circumstances under which they were made and for which the Company
chooses to suspend the use of the Registration Statement and prospectus in
accordance with the terms of this Agreement, and, at the written request of any
such Stockholder, promptly prepare and furnish (at the Company’s expense) to it
a reasonable number of copies of a supplement to or an amendment of such
prospectus as may be necessary so that, as thereafter delivered to the
purchasers of such securities, such prospectus, as supplemented or amended,
shall not include an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading in the light of the circumstances under which they were
made.

5.7 The Company shall promptly notify each Stockholder whose Registrable
Securities are included in such Registration Statement of any request by the
Commission for the amending or supplementing of such Registration Statement or
for additional information.

5.8 The Company shall advise each Stockholder whose Registrable Securities are
included in such Registration Statement after the Company receives notice or
obtains knowledge of any order suspending the effectiveness of a Registration
Statement at the earliest practicable moment and promptly use its reasonable
best efforts to obtain the withdrawal.

5.9 With respect to any Underwritten Offering pursuant to this Agreement, upon
reasonable advance notice to the Company, the Company shall give the
Stockholders and underwriters participating in the Underwritten Offering and
Counsel to the Stockholders reasonable access to all financial and other
records, corporate documents and properties of the Company as shall be
necessary, in the reasonable opinion of Counsel to the Stockholders and such
underwriters, to conduct a reasonable due diligence investigation for purposes
of the Securities Act and Exchange Act. In addition, upon reasonable advance
notice and during normal business hours, the Company shall provide the
Stockholders and underwriters participating in the Underwritten Offering and
Counsel to the Stockholders such reasonable opportunities to discuss the
business of the Company with its officers, directors, employees and the
independent public accountants who have certified its financial statements as
shall be necessary, in the reasonable opinion of Counsel to the Stockholders and
such underwriters, to conduct a reasonable due diligence investigation for
purposes of the Securities Act and the Exchange Act.

5.10 With respect to any Underwritten Offering pursuant to this Agreement, the
Company shall use its reasonable best efforts to obtain and, if obtained,
furnish to each underwriter thereof, (a) an opinion of outside counsel for the
Company, dated the date of the closing under the underwriting agreement and
addressed to the underwriters, reasonably satisfactory in form and substance to
such underwriters, and (b) a “comfort” letter, dated the date of the
underwriting agreement and another dated the date of the closing under the
underwriting agreement and addressed to the underwriters and signed by the
independent public accountants who have certified the Company’s financial
statements included or incorporated by reference in the applicable Registration
Statement, reasonably satisfactory in form and substance to such underwriters.

 

9



--------------------------------------------------------------------------------

5.11 The Company shall (a) enter into such agreements (including an underwriting
agreement in customary form) and take such other actions as the Stockholders
beneficially owning a majority of the Registrable Securities included in a
Registration Statement or the underwriters, if any, shall reasonably request in
order to expedite or facilitate the disposition of such Registrable Securities,
including customary indemnification, and (b) provide reasonable cooperation,
including causing at least one executive officer and a senior financial officer
to attend and participate in “road shows” and other information meetings
organized by the underwriters, if any, as reasonably requested; provided,
however, that the Company shall have no obligation to participate in more than
two “road shows” in any 12-month period and such participation shall not
unreasonably interfere with the business operations of the Company.

5.12 Each Stockholder agrees that it shall not be entitled to be named as a
selling securityholder in a Registration Statement unless such Stockholder has
timely returned to the Company a completed and signed Selling Stockholder
Questionnaire and a response to any reasonable requests for further information.

6. Payment of Expenses. All fees and expenses incident to the Company’s
performance of or compliance with its obligations under this Agreement
(excluding any underwriting discounts, fees or selling commissions or broker or
similar commissions or fees, or transfer taxes of any Stockholder) shall be
borne by the Company whether or not any Registrable Securities are sold pursuant
to a Registration Statement. In addition, the Company will pay the reasonable
fees and disbursements of the Counsel to the Stockholders, including, for the
avoidance of doubt, any expenses of Counsel to the Stockholders in connection
with the filing or amendment of any Registration Statement, prospectus or free
writing prospectus hereunder or any Underwritten Offering.

7. Indemnification and Contribution.

7.1 Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify, defend and hold harmless each
Stockholder, the officers, directors, agents, partners, members, investment
manager, managers, stockholders, Affiliates and employees of each of them, each
Person who controls any such Stockholder (within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act) and the officers,
directors, partners, members, investment manager, managers, stockholders, agents
and employees of each such controlling Person, to the fullest extent permitted
by applicable law, from and against any and all losses, claims, damages,
liabilities, costs (including reasonable costs of preparation and investigation
and reasonable attorneys’ fees) and expenses (collectively, “Losses”), to which
any of them may become subject, that arise out of or are based upon (a) any
untrue statement of a

 

10



--------------------------------------------------------------------------------

material fact contained in any Registration Statement, any prospectus or any
form of prospectus or in any amendment or supplement thereto or in any
preliminary prospectus or (b) any omission to state a material fact required to
be stated therein or necessary to make the statements therein (in the case of
any prospectus or form of prospectus or supplement thereto, in the light of the
circumstances under which they were made) not misleading, except to the extent,
but only to the extent, that (i) any untrue statements or omissions are based
upon information regarding such Stockholder furnished in writing to the Company
by such Stockholder expressly for use therein, or to the extent that such
information relates to such Stockholder or such Stockholder’s proposed method of
distribution of Registrable Securities and was provided by such Stockholder
expressly for use in the Registration Statement, such prospectus or such form of
prospectus or in any amendment or supplement thereto, or (ii) in the case of an
occurrence of an event of the type specified in Section 5.6, related to the use
by a Stockholder of an outdated or defective prospectus after the Company has
notified such Stockholder in writing that the prospectus is outdated or
defective, but only if and to the extent that the misstatement or omission
giving rise to such Loss would have been corrected. Such indemnity shall remain
in full force and effect regardless of any investigation made by or on behalf of
an Indemnified Party (as defined below), shall survive the transfer of the
Registrable Securities by the Stockholders, and shall be in addition to any
liability which the Company may otherwise have.

7.2 Indemnification by Stockholders. Each Stockholder shall, severally and not
jointly, indemnify and hold harmless the Company, its respective directors,
officers, agents and employees, each Person who controls the Company (within the
meaning of Section 15 of the Securities Act and Section 20 of the Exchange Act),
and the directors, officers, agents or employees of such controlling Persons, to
the fullest extent permitted by applicable law, from and against all Losses, as
incurred, arising out of or are based upon any untrue statement of a material
fact contained in any Registration Statement, any prospectus, or any form of
prospectus, or in any amendment or supplement thereto or in any preliminary
prospectus, or arising out of or relating to any omission of a material fact
required to be stated therein or necessary to make the statements therein (in
the case of any prospectus, or any form of prospectus or supplement thereto, in
the light of the circumstances under which they were made) not misleading (a) to
the extent, but only to the extent, that such untrue statements or omissions are
based upon information regarding such Stockholder furnished in writing to the
Company by such Stockholder expressly for use therein, (b) to the extent, but
only to the extent, that such information relates to such Stockholder or such
Stockholder’s proposed method of distribution of Registrable Securities and was
provided by such Stockholder expressly for use in a Registration Statement, such
prospectus or such form of prospectus or in any amendment or supplement thereto
or (c) in the case of an occurrence of an event of the type specified in
Section 5.6, to the extent, but only to the extent, related to the use by such
Stockholder of an outdated or defective prospectus after the Company has
notified such Stockholder in writing that the prospectus is outdated or
defective, but only if and to the extent the misstatement or omission giving
rise to such Loss would have been corrected. In no event shall

 

11



--------------------------------------------------------------------------------

the liability of any Stockholder hereunder be greater in amount than the dollar
amount of the net proceeds received by such Stockholder upon the sale of the
Registrable Securities giving rise to such indemnification obligation. Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of an Indemnified Party, shall survive the transfer of the
Registrable Securities by the Stockholders, and shall be in addition to any
liability which the Stockholder may otherwise have.

7.3 Conduct of Indemnification Proceedings. If any Proceeding shall be brought
or asserted against any Person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall promptly notify the Person from whom
indemnity is sought (the “Indemnifying Party”) in writing, and the Indemnifying
Party shall have the right to assume the defense thereof, including the
employment of counsel reasonably satisfactory to the Indemnified Party and the
payment of all reasonable fees and expenses incurred in connection with defense
thereof; provided, that the failure of any Indemnified Party to give such notice
shall not relieve the Indemnifying Party of its obligations or liabilities
pursuant to this Agreement, except (and only) to the extent that such failure
shall have materially and adversely prejudiced the Indemnifying Party.

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless (a) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (b) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (c) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that in the reasonable judgment of such counsel a conflict of
interest exists if the same counsel were to represent such Indemnified Party and
the Indemnifying Party; provided, that the Indemnifying Party shall not be
liable for the reasonable and documented fees and expenses of more than one
separate firm of attorneys at any time for all Indemnified Parties. The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
effected without its written consent, which consent shall not be unreasonably
withheld, delayed or conditioned. No Indemnifying Party shall, without the prior
written consent of the Indemnified Party, effect any settlement of any pending
Proceeding in respect of which any Indemnified Party is a party, unless such
settlement includes an unconditional release of such Indemnified Party from all
liability on claims that are the subject matter of such Proceeding.

Subject to the terms of this Agreement, all reasonable and documented fees and
expenses of the Indemnified Party (including reasonable and documented fees and
expenses to the extent incurred in connection with investigating or preparing to
defend such Proceeding in a manner not inconsistent with this Section 7.3) shall
be paid to the Indemnified Party, as incurred, with reasonable promptness after
receipt of written notice thereof to the Indemnifying Party; provided, that the
Indemnified Party shall promptly reimburse the Indemnifying Party for that
portion of such fees and expenses applicable to such actions for which such
Indemnified Party is finally judicially determined to not be entitled to
indemnification hereunder. The failure to deliver written notice to the
Indemnifying Party within a reasonable time of the commencement of any such
action shall not relieve such Indemnifying Party of any liability to the
Indemnified Party under this Section 7, except to the extent that the
Indemnifying Party is materially and adversely prejudiced in its ability to
defend such action.

 

12



--------------------------------------------------------------------------------

7.4 Contribution. If a claim for indemnification under Section 7.1 or 7.2 is
unavailable to an Indemnified Party or insufficient to hold an Indemnified Party
harmless for any Losses, then each Indemnifying Party, in lieu of indemnifying
such Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue statement of a material fact or omission of a material
fact, has been taken or made by, or relates to information supplied by, such
Indemnifying Party or Indemnified Party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
action, statement or omission.

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 7.4 were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 7.4, no Stockholder shall be
required to contribute, in the aggregate, any amount in excess of the amount by
which the net proceeds actually received by such Stockholder from the sale of
the Registrable Securities subject to the Proceeding exceeds the amount of any
damages that such Stockholder has otherwise been required to pay by reason of
such untrue statement or omission. No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation.

8. Transfer of Registration Rights. Any Stockholder may freely assign its rights
hereunder in connection with any sale, transfer, assignment or other conveyance
(any of the foregoing, a “Transfer”) of Registrable Securities to any transferee
or assignee; provided that all of the following additional conditions are
satisfied: (a) such Transfer is effected in accordance with applicable
securities laws and the Company’s certificate of incorporation and bylaws then
in effect; (b) such transferee agrees in writing to become subject to the terms
of this Agreement by executing a joinder agreement in the form set forth in
Exhibit A hereto; and (c) the Company is given written notice by such
Stockholder of such Transfer, stating the name and address of the transferee and
identifying the Registrable Securities with respect to which such rights are
being Transferred and provide the amount of any other capital stock of the
Company beneficially owned by such transferee; and provided further that (i) any
rights assigned hereunder shall apply only in respect of Registrable Securities
that are Transferred and not in respect of any other securities that the
transferee or assignee may hold and (ii) any Registrable Securities that are
Transferred may cease to constitute Registrable Securities following such
Transfer in accordance with the terms of this Agreement.

 

13



--------------------------------------------------------------------------------

9. Amendment and Waiver; Exercise of Rights and Remedies.

9.1 This Agreement may be amended or modified, and the provisions hereof may be
waived, only by an agreement in writing signed by the Company and Stockholders
representing more than 50% of the then outstanding Registrable Securities;
provided, however, that any such amendment, modification or waiver that would
adversely affect the obligations or rights of any Stockholder in a manner that
is facially disproportionate relative to other Stockholders (other than solely
based on the number of shares owned) will require the written consent of the
Stockholder so disproportionately affected; provided, further, however, that,
notwithstanding the foregoing, for the first three years following the date
hereof, this Agreement may be amended or modified in any material manner, and
the provisions hereof may be waived in any material manner, only by an agreement
in writing signed by the Company and Stockholders representing more than 80% of
the outstanding Registrable Securities. Each amendment, modification and waiver
effected in compliance with this Section 9.1 will be binding upon each party
hereto. The Company will provide notice as soon as reasonably practicable to
each Stockholder of any amendment, modification or waiver effected in compliance
with this Section 9.1. In addition, each party hereto may waive any of its
rights hereunder by an instrument in writing signed by such party.

9.2 No delay of or omission in the exercise of any right, power or remedy
accruing to any party as a result of any breach or default by any other party
under this Agreement shall impair any such right, power or remedy, nor shall it
be construed as a waiver of or acquiescence in any such breach or default, or of
any similar breach or default occurring later; nor shall any such delay,
omission nor waiver of any single breach or default be deemed a waiver of any
other breach or default occurring before or after that waiver.

10. Rules 144 and 144A.

10.1 In connection with a sale of Registrable Securities by a Stockholder in
reliance on Rule 144, such Stockholder or its broker shall deliver to the
transfer agent and the Company a broker representation letter providing to the
transfer agent and the Company any information the Company deems necessary to
determine that the sale of the Registrable Securities is made in compliance with
Rule 144. Upon receipt of such representation letter, the Company shall promptly
direct its transfer agent to remove the notation of a restrictive legend in the
Stockholder’s certificate or the book entry account maintained by the transfer
agent, and the Company shall bear all costs associated therewith. At such time
as the Registrable Securities have been sold pursuant to an effective
registration statement under the Securities Act, if the book entry account or
certificate for such Registrable Securities still bears any notation of
restrictive legend, the Company agrees, upon request of the Stockholder or
permitted assignee, to take all steps necessary to

 

14



--------------------------------------------------------------------------------

promptly effect the removal of any restrictive legend from the Registrable
Securities, and the Company shall bear all costs associated therewith,
regardless of whether the request is made in connection with a sale or
otherwise, so long as the Stockholder or its permitted assigns provide to the
Company any information the Company deems reasonably necessary to determine that
the legend is no longer required under the Securities Act or applicable state
laws.

10.2 Upon consummation of the initial Underwritten Offering, the Company will
use reasonable best efforts to file in a timely manner all reports and other
documents required to be filed by it under the Securities Act and the Exchange
Act and the rules and regulations adopted by the Commission thereunder and make
available information necessary, to the extent required from time to time, to
enable such Stockholder to sell Registrable Securities without registration
under the Securities Act pursuant to Rule 144 or Rule 144A.

11. Notices. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed to have been duly given when
(a) delivered personally (in which case, it will be deemed received upon
delivery), (b) sent by electronic mail (in which case, it will be deemed
received when sent if sent during normal business hours of the recipient and on
the next Business Day if sent after normal business hours of the recipient),
(c) sent by overnight courier service (in which case, it will be deemed received
on the Business Day immediately following the date deposited with such courier
service), or (d) mailed by certified or registered mail, return receipt
requested, with postage prepaid (in which case, it will be deemed received upon
receipt of confirmation of receipt of delivery), to the parties at the addresses
listed below (or at such other address for a party as shall be specified by like
notice).

If to the Company:

Bristow Group Inc.

2103 City West Blvd., 4th Floor

Houston, Texas 77042

Attention: Victoria Lazar

Email: victoria.lazar@bristowgroup.com

If to any Stockholder, to the address set forth for such Stockholder on the
signature page hereto or to the joinder agreement in the form set forth in
Exhibit A hereto.

12. Entire Agreement; Binding Effect. This Agreement constitutes the entire
agreement of the parties with respect to its subject matter, supersedes all
prior or contemporaneous oral or written agreements or discussions with respect
to such subject matter (including the Chapter 11 Plan), and shall be binding
upon and inure to the benefit of the parties hereto and their respective heirs,
representatives, successors and permitted assigns.

13. Term. The provisions of this Agreement shall terminate with respect to any
Stockholder and be of no further force or effect when such Stockholder ceases to
hold any Registrable Securities; provided, that the provisions of Section 7
shall survive for any sales of Registrable Securities prior to such date.

 

15



--------------------------------------------------------------------------------

14. Other Registration Rights. The Company represents and warrants that it has
not granted, and is not subject to, any registration rights that are superior
to, or that in any way subordinate, the rights granted to the Stockholders
hereby. Without the prior written consent of the Stockholders holding at least a
majority of the then outstanding Registrable Securities, the Company shall not,
prior to the termination of this Agreement, grant any registration rights that
are superior to, or in any way subordinate, the rights granted to the
Stockholders hereby, including any registration or other right that is directly
or indirectly intended to violate or subordinate the rights granted to the
Stockholders hereby.

15. Third Party Beneficiaries. Nothing expressed or referred to in this
Agreement will be construed to give any Person other than the parties to this
Agreement any legal or equitable right, remedy or claim under or with respect to
this Agreement or any provision of this Agreement, except as provided in
Section 7.

16. Further Action. The parties agree to execute and deliver all documents,
provide all information and take or refrain from taking such actions as may be
necessary or appropriate to achieve the purposes of this Agreement.

17. Counterparts; Electronic Delivery. This Agreement may be executed in one or
more counterparts, all of which taken together shall constitute one and the same
instrument. This Agreement and any signed agreement or instrument entered into
in connection with this Agreement, and any amendments hereto or thereto, to the
extent delivered by means of electronic mail in “.pdf”, “.tif” or similar format
(any such delivery, an “Electronic Delivery”), shall be treated in all manners
and respects as an original agreement or instrument and shall be considered to
have the same binding legal effect as if it were the original signed version
thereof delivered in person. Minor variations in the form of the signature page
to this Agreement, including footers from earlier versions of this Agreement,
will be disregarded in determining the effectiveness of such signature. No party
hereto or to any such agreement or instrument shall raise (a) the use of
Electronic Delivery to deliver a signature or (b) the fact that any signature or
agreement or instrument was transmitted or communicated through the use of
Electronic Delivery, as a defense to the formation of a contract, and each such
party forever waives any such defense, except to the extent such defense related
to lack of authenticity.

18. Severability. Whenever permitted by applicable law, each provision of this
Agreement will be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or the effectiveness or validity of any provision in any
other jurisdiction, and this Agreement will be reformed, construed and enforced
in such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein or if such term or provision could be drawn more
narrowly so as not to be illegal, invalid, prohibited or unenforceable in such
jurisdiction, it shall be so narrowly drawn, as to such jurisdiction, without
invalidating the remaining terms and provisions of this Agreement or affecting
the legality, validity or enforceability of such term or provision in any other
jurisdiction.

 

16



--------------------------------------------------------------------------------

19. Governing Law. This Agreement shall be governed by and construed in
accordance with the domestic substantive laws of the State of Delaware without
giving effect to any choice or conflict of laws provision or rule that would
cause the application of the domestic substantive laws of any other
jurisdiction.

20. Consent to Jurisdiction. Any dispute relating hereto shall be brought in the
Court of Chancery of the State of Delaware, or to the extent such court does not
have subject matter jurisdiction, the United States District Court for the
District of Delaware, or to the extent such court also does not have subject
matter jurisdiction, another court of the State of Delaware, County of New
Castle (each a “Chosen Court” and collectively, the “Chosen Courts”), so long as
one of such courts shall have subject matter jurisdiction over such dispute, and
the parties hereto agree to the exclusive jurisdiction and venue of the Chosen
Courts. The parties hereto further agree that any Proceeding seeking to enforce
any provision of, or based on any matter arising out of or in connection with,
this Agreement (the “Applicable Matters”) shall be brought exclusively in a
Chosen Court, and that any Proceeding arising out of this Agreement or any other
Applicable Matter shall be deemed to have arisen from a transaction of business
in the State of Delaware, and each of the parties hereto hereby irrevocably
consents to the jurisdiction of such Chosen Courts in any such Proceeding and
irrevocably and unconditionally waives, to the fullest extent permitted by law,
any objection that such Person may now or hereafter have to the laying of the
venue of any such suit, action or Proceeding in any such Chosen Court or that
any such Proceeding brought in any such Chosen Court has been brought in an
inconvenient forum. Such Persons further covenant not to bring a Proceeding with
respect to the Applicable Matters (or that could affect any Applicable Matter)
other than in such Chosen Court and not to challenge or enforce in another
jurisdiction a judgment of such Chosen Court. Each party hereto hereby consents
to service of process in any such Proceeding in any manner permitted by Delaware
law, and agrees that service of process on such party as provided for notices in
Section 11 is reasonably calculated to give actual notice and shall be deemed
effective service of process on such Person.

21. WAIVER OF JURY TRIAL. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW THAT
CANNOT BE WAIVED, EACH PARTY HERETO HEREBY WAIVES AND COVENANTS THAT IT WILL NOT
ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT TO TRIAL BY JURY
IN ANY FORUM IN RESPECT OF ANY ISSUE OR ACTION, CLAIM, CAUSE OF ACTION OR SUIT
(IN CONTRACT, TORT OR OTHERWISE), INQUIRY, PROCEEDING OR INVESTIGATION ARISING
OUT OF OR BASED UPON THIS AGREEMENT OR THE SUBJECT MATTER HEREOF OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE TRANSACTIONS CONTEMPLATED HEREBY,
IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING. EACH PARTY HERETO
ACKNOWLEDGES THAT IT HAS BEEN INFORMED BY THE OTHER PARTIES HERETO THAT THIS
SECTION 21 CONSTITUTES A MATERIAL INDUCEMENT UPON WHICH THEY ARE RELYING AND
WILL RELY IN ENTERING INTO THIS AGREEMENT. ANY PARTY HERETO MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION 21 WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF EACH SUCH PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.

 

17



--------------------------------------------------------------------------------

22. Certain Matters of Construction.

22.1 The parties hereto have participated jointly in the negotiation and
drafting of this Agreement. This Agreement shall be construed as if drafted
jointly by the parties hereto, and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any of the
provisions of this Agreement.

22.2 The descriptive headings of this Agreement are inserted for convenience
only and do not constitute a substantive part of this Agreement.

22.3 The words “hereof,” “herein,” “hereunder” and words of similar import shall
refer to this Agreement as a whole and not to any particular Section or
provision of this Agreement. Section, clause, schedule and exhibit references
contained in this Agreement are references to sections, clauses, schedules and
exhibits in or to this Agreement, unless otherwise specified, and reference to a
particular Section of this Agreement shall include all subsections thereof.

22.4 Whenever required or permitted by the context, any pronoun used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns, pronouns and verbs shall include the plural and
vice versa.

22.5 The use of the words “include,” “includes” or “including” in this Agreement
shall be by way of example rather than by limitation and shall be deemed to be
followed by the words “without limitation.” The use of the words “or,” “either”
and “any” shall not be exclusive.

22.6 Whenever in this Agreement a party hereto is permitted or required to take
any action or to make a decision or determination, such Person shall be entitled
to take (or omit to take) such action or make such decision or determination in
such Person’s sole discretion, unless another standard is expressly set forth
herein. Whenever in this Agreement a Person is permitted or required to take by
any valid means any action or to make a decision or determination in its “sole
discretion” or “discretion,” with “complete discretion” or under a grant of
similar authority or latitude, such Person shall be entitled to consider solely
its own interests (and not the interests of any other Person) or, at its
election, any such other interests and factors as such Person desires (including
the interests of such Stockholder’s Affiliates, employers, partners and their
respective Affiliates), or any combination thereof.

22.7 The word “will” will be construed to have the same meaning and effect as
the word “shall”. The words “shall,” “will,” or “agree(s)” are mandatory, and
“may” is permissive.

 

18



--------------------------------------------------------------------------------

22.8 The word “extent” in the phrase “to the extent” means the degree to which a
subject or other thing extends, and such phrase will not mean simply “if”.

22.9 All references to a day or days will be deemed to refer to a calendar day
or calendar days, as applicable, unless otherwise specifically provided.

23. Certain Definitions. For all purposes of and under this Agreement, the
following terms shall have the following respective meanings:

23.1 “Affiliate” means any Person who, directly or indirectly through one or
more intermediaries, controls, or is controlled by, or is under common control
with, the Person specified. For purposes of this definition, “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise, and the terms
“controlled” and “under common control with” shall have correlative meanings.

23.2 “Automatic Shelf Registration Statement” means an “automatic shelf
registration statement” as defined in Rule 405 promulgated under the Securities
Act, as such definition may be amended from time to time.

23.3 “beneficially own” shall have the meaning given to such term in Rule 13d-3
under the Exchange Act, and any Person’s beneficial ownership of securities
shall be calculated in accordance with the provisions of such Rule as in effect
as of such time.

23.4 “Business Day” means any day, other than a Saturday or Sunday or a day on
which commercial banks in New York City are authorized or required by law to be
closed.

23.5 “Common Stock Equivalents” means, without duplication, Common Stock and any
rights, warrants, options, convertible securities, exchangeable securities and
other securities convertible or exchangeable into Common Stock, including the
Company’s Series A Convertible Preferred Stock, par value $0.0001, whether at
the time of issuance or upon the passage of time or the occurrence of some
future event.

23.6 “Counsel to the Stockholders” means (a) with respect to a Shelf
Registration Statement pursuant to Section 1, the counsel from no more than one
firm of attorneys selected by the beneficial owners of a majority of the then
outstanding Registrable Securities, (b) with respect to a Demand Underwritten
Offering, the counsel from no more than one firm of attorneys selected by the
Requesting Stockholders, and (c) with respect to a Piggyback Offering, the
counsel of no more than one firm of attorneys selected by the Stockholders that
hold a majority of the Registrable Securities requested to be included therein.

 

19



--------------------------------------------------------------------------------

23.7 “Exchange Act” means the Securities Exchange Act of 1934, as in effect from
time to time.

23.8 “Form S-1” means form S-1 under the Securities Act or any other form
hereafter adopted by the Commission for the general registration of securities
under the Securities Act.

23.9 “Form S-3” means form S-3 under the Securities Act, including a form S-3
filed as an Automatic Shelf Registration Statement, or any other form hereafter
adopted by the Commission having substantially the same usage.

23.10 “Person” means any individual, corporation, general or limited
partnership, limited liability company, joint venture, trust, association or any
other entity.

23.11 “Proceeding” means any suit, countersuit, action, cause of action (whether
at law or in equity), arbitration, audit, hearing, litigation, claim,
counterclaim, complaint, defenses, administrative or similar proceeding (whether
civil, criminal, administrative, judicial or investigative, whether formal or
informal, whether public or private) commenced, brought, conducted or heard by
or before, or otherwise involving, any governmental entity.

23.12 “Registrable Securities” means (a) all shares of Common Stock beneficially
owned by the Stockholders, (b) all shares of Common Stock issuable upon
exercise, exchange or conversion of any Common Stock Equivalents beneficially
owned by the Stockholders and (c) any shares of Common Stock issuable in respect
of any shares of Common Stock or Common Stock Equivalents described in
subsection (a) or (b), respectively, by way of any conversion, dividend,
stock-split, distribution or exchange, merger, consolidation, exchange,
recapitalization or classification or similar transactions, in each case that
are held by the Stockholders and their Affiliates or any transferee or assignee
of any Stockholder or its Affiliates whether now held or hereafter acquired. As
to any particular Registrable Securities, such shares shall cease to be
Registrable Securities when (i) a Registration Statement has become effective
under the Securities Act and such shares have been disposed of in accordance
with such Registration Statement; (ii) such shares have been Transferred
pursuant to Rule 144; (iii) such securities are held by a Stockholder who,
together with its Affiliates and Related Funds, holds less than 5% of the
outstanding shares of Common Stock, including Common Stock Equivalents on an
as-converted basis, and in the hands of such Stockholder, all such securities
may be sold pursuant to Rule 144 without restriction (including any limitation
thereunder on volume or manner of sale); or (iv) such shares shall have ceased
to be outstanding; provided, however, that in the case of clause (iii), if any
Stockholder ceases to hold at least 5% of the outstanding shares of Common
Stock, including Common Stock Equivalents on an as-converted basis, solely as a
result of any sale of such Stockholder’s Common Stock in a Piggyback Offering or
Demand Underwritten Offering in which, in each case,

 

20



--------------------------------------------------------------------------------

all of such Stockholder’s Registrable Securities were requested to be included
but such amount was reduced pursuant to Sections 3.5, 3.6 or 3.7 hereof, the
securities held by such Stockholder will remain Registrable Securities within
the meaning of this Section 23.12.

23.13 “Registration Statement” means any a registration statement of the Company
filed under the Securities Act that covers the resale of any of the Registrable
Securities pursuant to the provisions of this Agreement.

23.14 “Related Fund” means, with respect to any Stockholder that is an
investment fund, any other investment fund that is managed, advised or
sub-advised by the same investment advisor as such Stockholder or by an
Affiliate of such investment advisor.

23.15 “Rule 144” means Rule 144 under the Securities Act (or any successor
rule).

23.16 “Rule 144A” means Rule 144A under the Securities Act (or any successor
rule).

23.17 “Securities Act” means the Securities Act of 1933, as in effect from time
to time.

23.18 “Shelf Registration Statement” means a registration statement filed with
the Commission for an offering on a delayed or continuous basis pursuant to Rule
415 under the Securities Act (or any successor rule).

23.19 “Stockholders” means the parties signatory hereto and any additional
parties identified on the signature pages of any joinder agreement executed and
delivered pursuant to this Agreement; provided, however, that a Person shall
cease to be a Stockholder at such time as it ceases to hold any Registrable
Securities.

23.20 “Underwritten Offering” means an offering of shares of Common Stock under
a registration statement in which the shares are sold to an underwriter for
reoffering to the public.

[Signatures appear on the following pages.]

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, all as of the date first written above.

 

COMPANY: BRISTOW GROUP INC. By:  

/s/ L. Don Miller

Name:   L. Don Miller Title:   President and Chief Executive Officer

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

Cove Key Master Fund LP By:  

/s/ Jeff Coviello

  Name:   Jeff Coviello   Title:   Managing Member

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

Empyrean Capital Overseas Master Fund, Ltd. By:  

/s/ C. Martin Meekins

  Name:   C. Martin Meekins   Title:   Authorized Person

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

P EMP Ltd. By:  

/s/ C. Martin Meekins

  Name:   C. Martin Meekins   Title:   Authorized Person

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

Empyrean Investments, LLC By:  

/s/ C. Martin Meekins

  Name:   C. Martin Meekins   Title:   Authorized Person

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

Mill Hill Capital LLC, on behalf of Mill Hill Credit Opportunities Master Fund
LP By:  

/s/ David Meneret

  Name:   David Meneret   Title:   Director

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

South Dakota Retirement System By:  

/s/ Matthew L. Clark

  Name:   Matthew L. Clark   Title:   State Investment Officer

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

Solus LLC By:  

/s/ C.J. Lanktree

  Name:   C.J. Lanktree   Title:   Partner/Portfolio Manager

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

Airwolf 1 LLC By:  

/s/ C.J. Lanktree

  Name:   C.J. Lanktree   Title:   Partner/Portfolio Manager

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

Blue Thunder LLC By:  

/s/ C.J. Lanktree

  Name:   C.J. Lanktree   Title:   Partner/Portfolio Manager

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

Wells Capital Management Incorporated, on behalf of Wells Fargo Income
Opportunities Fund By:  

/s/ Karen Norton

  Name:   Karen Norton   Title:   SVP

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

Wells Capital Management Incorporated, on

behalf of Wells Fargo Multi-Sector Income Fund

By:  

/s/ Karen Norton

  Name:   Karen Norton   Title:   SVP

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

Wells Capital Management Incorporated, on behalf of Wells Fargo Global Dividend
Opportunity Fund By:  

/s/ Karen Norton

  Name:   Karen Norton   Title:   SVP

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

Wells Capital Management Incorporated, on

behalf of Wells Fargo Utilities and High Income Fund

By:  

/s/ Karen Norton

  Name:   Karen Norton   Title:   SVP

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

BofA Securities, Inc., solely on behalf of Global

Credit & Special Situations Group and its managed positions

By:  

/s/ Seth Denson

  Name:   Seth Denson   Title:   Director

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

HIGHBRIDGE MSF INTERNATIONAL LTD. (f/k/a 1992 MSF International Ltd.) By:
Highbridge Capital Management, LLC, as Trading Manager By:  

/s/ Jonathan Segal

Name:   Jonathan Segal Title:   Managing Director

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

1992 TACTICAL CREDIT MASTER FUND, L.P. By: Highbridge Capital Management, LLC,
as Trading Manager By:  

/s/ Jonathan Segal

Name:   Jonathan Segal Title:   Managing Director

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

HIGHBRIDGE SCF SPECIAL SITUATIONS SPV, L.P. By: Highbridge Capital Management,
LLC, as Trading Manager By:  

/s/ Jonathan Segal

Name:   Jonathan Segal Title:   Managing Director

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

DWV Maples Investments II, Ltd By:  

/s/ Houdin Honarvar

  Name:   Houdin Honarvar   Title:   Director

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

Whitebox Asymmetric Partners, L.P. By: Whitebox Advisors LLC its investment
manager By:  

/s/ Mark Strefling

  Name:   Mark Strefling   Title:   Chief Executive Officer and General Counsel

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

Whitebox Caja Blanca Fund By: Whitebox Caja Blanca GP LLC its general partner
By: Whitebox Advisors LLC its investment manager By:  

/s/ Mark Strefling

  Name: Mark Strefling   Title: Chief Executive Officer and General Counsel

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

Whitebox Relative Value Partners, L.P. By: Whitebox Advisors LLC its investment
manager By:  

/s/ Mark Strefling

  Name: Mark Strefling   Title: Chief Executive Officer and General Counsel

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

Whitebox Credit Partners, L.P. By: Whitebox Advisors LLC its investment manager
By:  

/s/ Mark Strefling

  Name: Mark Strefling   Title: Chief Executive Officer and General Counsel

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

Whitebox GT Fund, LP By: Whitebox Advisors LLC its investment manager By:  

/s/ Mark Strefling

  Name: Mark Strefling   Title: Chief Executive Officer and General Counsel

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

Whitebox Multi-Strategy Partners, L.P. By: Whitebox Advisors LLC its investment
manager By:  

/s/ Mark Strefling

  Name: Mark Strefling   Title: Chief Executive Officer and General Counsel

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

Pandora Select Partners, L.P. By: Whitebox Advisors LLC its investment manager
By:  

/s/ Mark Strefling

  Name: Mark Strefling   Title: Chief Executive Officer and General Counsel

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

OHA DIVERSIFIED CREDIT STRATEGIES FUND MASTER, L.P.

By: OHA Diversified Credit Strategies GenPar LLC,

its general partner

By: OHA Global GenPar, LLC, its managing member By: OHA Global MGP, LLC, its
managing member By:  

/s/ Gregory S. Rubin

       Name:   Gregory S. Rubin        Title:   Authorized Signatory

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

OHA MD OPPORTUNISTIC CREDIT MASTER FUND, L.P. By: OHA MD Opportunistic Credit
Strategies GenPar LLC, its general partner By: OHA Global GenPar, LLC, its
managing member By: OHA Global MGP, LLC, its managing member By:  

/s/ Gregory S. Rubin

  Name:   Gregory S. Rubin   Title:   Authorized Signatory

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

OHA DIVERSIFIED CREDIT STRATEGIES FUND (PARALLEL), L.P. By: OHA Diversified
Credit Strategies GenPar LLC, its general partner By: OHA Global GenPar, LLC,
its managing member By: OHA Global MGP, LLC, its managing member By:  

/s/ Gregory S. Rubin

  Name:   Gregory S. Rubin   Title:   Authorized Signatory

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

NORTHWELL HEALTH, INC. By: Oak Hill Advisors, L.P., as Investment Manager By:  

/s/ Gregory S. Rubin

  Name:   Gregory S. Rubin   Title:   Authorized Signatory

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

THE COCA-COLA COMPANY MASTER RETIREMENT TRUST By: Oak Hill Advisors, L.P., as
Investment Manager By:  

/s/ Gregory S. Rubin

  Name:   Gregory S. Rubin   Title:   Authorized Signatory

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

OCA OHA CREDIT FUND LLC, an individual series of OCA Investment Partners LLC By:
Oak Hill Advisors, L.P., as Investment Manager By:  

/s/ Gregory S. Rubin

  Name:   Gregory S. Rubin   Title:   Authorized Signatory

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

OHA ENHANCED CREDIT STRATEGIES MASTER FUND, L.P. By: OHA Enhanced Credit
Strategies GenPar, LLC, its general partner By: OHA Global GenPar, LLC, its
managing member By: OHA Global MGP, LLC, its managing member By:  

/s/ Gregory S. Rubin

  Name:   Gregory S. Rubin   Title:   Authorized Signatory

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

ILLINOIS STATE BOARD OF INVESTMENT

 

By: Oak Hill Advisors, L.P., as Investment Manager

/s/ Gregory S. Rubin

Name: Gregory S. Rubin Title: Authorized Signatory

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

OHAT CREDIT FUND, L.P.

 

By: OHAT Credit GenPar, LLC, its general partner

 

By: OHA Global GenPar, LLC, its managing member

 

By: OHA Global MGP, LLC, its managing member

By:

 

/s/ Gregory S. Rubin

 

Name:

 

Gregory S. Rubin

 

Title:

 

Authorized Signatory

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

LERNER ENTERPRISES, LLC,

 

By: Oak Hill Advisors, L.P., as advisor and attorney-in-fact to Lerner
Enterprises, LLC

By:  

/s/ Gregory S. Rubin


  Name:   Gregory S. Rubin   Title:   Authorized Signatory

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

FUTURE FUND BOARD OF GUARDIANS

 

By: Oak Hill Advisors, L.P., as its Investment Manager

By:  

/s/ Gregory S. Rubin

  Name:   Gregory S. Rubin   Title:   Authorized Signatory

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

OHA CENTRE STREET

PARTNERSHIP, L.P.

 

By: OHA Centre Street GenPar, LLC, its

general partner

 

By: OHA Centre Street MGP, LLC, its

managing member

By:  

/s/ Gregory S. Rubin

  Name: Gregory S. Rubin   Title: Authorized Signatory

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

INDIANA PUBLIC RETIREMENT SYSTEM

 

By: Oak Hill Advisors, L.P.,

as Investment Manager

By:  

/s/ Gregory S. Rubin

  Name: Gregory S. Rubin   Title: Authorized Signatory

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

MASTER SIF SICAV-SIF

 

By: Oak Hill Advisors, L.P.,

as Investment Manager

By:  

/s/ Gregory S. Rubin

  Name: Gregory S. Rubin   Title: Authorized Signatory

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

OHA BCSS SSD II, L.P.

 

By: OHA BCSS SSD GenPar II, LLC, its general partner

 

By: OHA Global PE GenPar, LLC, its

managing member

 

By: OHA Global PE MGP, LLC, its

managing member

By:  

/s/ Gregory S. Rubin

  Name: Gregory S. Rubin   Title: Authorized Signatory

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

OHA MPS SSD II, L.P.

 

By: OHA MPS SSD GenPar II, LLC, its

general partner

 

By: OHA Global PE GenPar, LLC, its

managing member

 

By: OHA Global PE MGP, LLC, its

managing member

By:    

/s/ Gregory S. Rubin

    Name:   Gregory S. Rubin     Title:     Authorized Signatory

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

OHA STRUCTURED PRODUCTS MASTER FUND D, L.P.

 

By: OHA Structured Products D GenPar,

LLC, its general partner

 

By: OHA Global PE GenPar, LLC, its

managing member

 

By: OHA Global PE MGP, LLC, its

managing member

By:    

/s/ Gregory S. Rubin

    Name:   Gregory S. Rubin     Title:     Authorized Signatory

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

OHA STRATEGIC CREDIT MASTER FUND II, L.P.

 

By: OHA Strategic Credit II GenPar, LLC, its general partner

 

By: OHA Global PE GenPar, LLC, its

managing member

 

By: OHA Global PE MGP, LLC, its

managing member

By:    

/s/ Gregory S. Rubin

    Name:   Gregory S. Rubin     Title:     Authorized Signatory

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

OHA BCSS SSD, L.P.

 

By: OHA BCSS SSD GenPar, LLC, its

general partner

 

By: OHA Global PE GenPar, LLC, its

managing member

 

By: OHA Global PE MGP, LLC, its

managing member

By:    

/s/ Gregory S. Rubin

    Name:   Gregory S. Rubin     Title:     Authorized Signatory

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

OHA MPS SSD, L.P.

 

By: OHA MPS SSD GenPar, LLC, its

general partner

 

By: OHA Global PE GenPar, LLC, its

managing member

 

By: OHA Global PE MGP, LLC, its

managing member

By:    

/s/ Gregory S. Rubin

    Name:   Gregory S. Rubin     Title:     Authorized Signatory

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

OHA AD CUSTOMIZED CREDIT FUND (INTERNATIONAL), L.P.

 

By: OHA AD Customized Credit Fund

GenPar, LLC, its general partner

 

By: OHA Global PE GenPar, LLC, its managing member

 

By: OHA Global PE MGP, LLC, its managing member

By:    

/s/ Gregory S. Rubin

    Name:   Gregory S. Rubin     Title:     Authorized Signatory

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

OHA-CDP ESCF, L.P.

 

By: OHA-CDP ESCF GenPar, LLC, its

general partner

 

By: OHA Global PE GenPar, LLC, its

managing member

 

By: OHA Global PE MGP, LLC, its

managing member

By:    

/s/ Gregory S. Rubin

    Name:   Gregory S. Rubin     Title:     Authorized Signatory

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

ALOHA EUROPEAN CREDIT FUND, L.P.

 

By: OHA ALOHA European Credit Fund

GenPar, LLC, its general partner

 

By: OHA Global GenPar, LLC, its managing member

 

By: OHA Global MGP, LLC, its managing member

By:    

/s/ Gregory S. Rubin

    Name:   Gregory S. Rubin     Title:     Authorized Signatory

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

OHA FINLANDIA CREDIT FUND, L.P.

 

By: OHA Finlandia Credit Fund GenPar,

LLC, its general partner

 

By: OHA Global GenPar, LLC, its managing member

 

By: OHA Global MGP, LLC, its managing member

By:    

/s/ Gregory S. Rubin

    Name:   Gregory S. Rubin     Title:     Authorized Signatory

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

OREGON PUBLIC EMPLOYEES RETIREMENT FUND

 

By: Oak Hill Advisors, L.P., as Investment Manager

By:    

/s/ Gregory S. Rubin

    Name:   Gregory S. Rubin     Title:     Authorized Signatory

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

OHA DIVERSIFIED CREDIT

STRATEGIES MASTER FUND

(PARALLEL II), L.P.

 

By: OHA Diversified Credit Strategies Fund (Parallel II) GenPar, LLC, its
general partner

 

By: OHA Global GenPar, LLC, its managing member

 

By: OHA Global MGP, LLC, its managing member

 

By:  

/s/ Gregory S. Rubin

  Name: Gregory S. Rubin   Title:   Authorized Signatory

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

OHA DIVERSIFIED CREDIT

STRATEGIES TRACTOR MASTER

FUND, L.P.

 

By: OHA Diversified Credit Strategies

Tractor Fund GenPar, LLC, its general

Partner

 

By: OHA Global GenPar, LLC, its managing member

 

By: OHA Global MGP, LLC, its managing member

 

By:  

/s/ Gregory S. Rubin

  Name: Gregory S. Rubin   Title:   Authorized Signatory

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

ARCH REINSURANCE LTD.

 

By: BlackRock Financial Management, Inc., its Investment Advisor

 

By:  

/s/ Henry Brennan

  Name: Henry Brennan   Title:   Authorized Signatory

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

BlackRock 2022 Global Income Opportunity Trust

 

By: BlackRock Advisors, LLC as Investment Advisor

 

By:  

/s/ Henry Brennan

  Name: Henry Brennan   Title:   Authorized Signatory

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

BlackRock Strategic Income Opportunities Portfolio of BlackRock Funds V

 

By: BlackRock Advisors, LLC as Investment Advisor

 

By:  

/s/ Henry Brennan

  Name: Henry Brennan   Title:   Authorized Signatory

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

Strategic Income Opportunities Bond Fund

 

By: BlackRock Institutional Trust Company, NA, not in its individual capacity
but as Trustee of the Strategic Income Opportunities Bond Fund

 

By:  

/s/ Henry Brennan

  Name: Henry Brennan   Title:   Authorized Signatory

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

Master Total Return Portfolio of Master Bond LLC

 

By: BlackRock Financial Management, Inc., its Registered Sub-Advisor

 

By:  

/s/ Henry Brennan

  Name: Henry Brennan   Title:   Authorized Signatory

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

BlackRock Multi-Sector Opportunities Trust

 

By: BlackRock Advisors, LLC as Investment Advisor

 

By:  

/s/ Henry Brennan

  Name: Henry Brennan   Title:   Authorized Signatory

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

Advanced Series Trust – AST

BlackRock/Loomis Sayles Bond Portfolio

 

By: BlackRock Financial Management, Inc., its Sub-Advisor

 

By:  

/s/ Henry Brennan

  Name: Henry Brennan   Title:   Authorized Signatory

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

BGF Fixed Income Global Opportunities Fund

 

By: BlackRock Financial Management, Inc., its Investment Advisor

 

By:  

/s/ Henry Brennan

  Name: Henry Brennan   Title:   Authorized Signatory

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

Exhibit A

JOINDER AGREEMENT

This Joinder Agreement (this “Joinder Agreement”) is made as of the date written
below by the undersigned (the “Joining Party”) in accordance with the
Registration Rights Agreement, dated as of [•], 2019, and as amended from time
to time (the “Registration Rights Agreement”), among Bristow Group Inc. (the
“Company”) and the other parties thereto. Capitalized terms used but not
otherwise defined herein shall have the meaning ascribed to such terms in the
Registration Rights Agreement.

The Joining Party hereby acknowledges, agrees and confirms that, by its
execution of this Joinder Agreement, the Joining Party shall be deemed to be a
party to, and a “Stockholder” under, the Registration Rights Agreement as of the
date hereof as if he, she or it had executed the Registration Rights Agreement.
The Joining Party hereby ratifies, as of the date hereof, and agrees to be bound
by, all of the terms, provisions and conditions contained in the Registration
Rights Agreement.

This Joinder Agreement shall be governed by and construed in accordance with the
domestic substantive laws of the State of Delaware without giving effect to any
choice or conflict of laws provision or rule that would cause the application of
the domestic substantive laws of any other jurisdiction.

IN WITNESS WHEREOF, the undersigned has executed this Joinder Agreement as of
the date written below.

Date: [_____________ ___, ______]

 

JOINING PARTY By:  

                 

Name: Title: Address: Email Address:

 

AGREED AND ACCEPTED: Bristow Group Inc. By:  

                 

Name: Title: